Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                  CASE NO.: 0:19-cv-62947-RKA

  HORACIO ALCIDES TIERNO COPIOLI
  and MARGARET LAUER

         Plaintiffs,
  v.

  COURTYARD HOMES AT THE GROVE
  MAINTENANCE ASSOCIATION, INC.,
  TROY’S PROPERTY MANAGEMENT
  GROUP, LLC d/b/a TPMG and GRADY
  LEGAL, P.A.,

        Defendants.
  _____________________________________________/

                           ANSWER AND AFFIRMATIVE DEFENSES

         The Defendants, COURTYARD HOMES AT THE GROVE MAINTENANCE

  ASSOCIATION, INC. AND TROY’S PROPERTY MANAGEMENT GROUP, LLC, hereby file

  their Answer and Affirmative Defenses to the Plaintiff’s Complaint, stating as follows:

                                             ANSWER

         1.      Federal Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         2.      Federal Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         3.      Federal Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         4.      Federal Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 2 of 11



         5.      Federal Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         6.      Federal Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         7.      Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 7 of the Complaint and, therefore, denies same.

         8.      Florida Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         9.      Florida Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         10.     Florida Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.

         11.     Denied.

         12.     Federal and Florida Statutes speak for themselves. To the extent inconsistent or

  otherwise allegations are asserted, then denied.

         13.     Federal and Florida Statutes speak for themselves. To the extent inconsistent or

  otherwise allegations are asserted, then denied.

         14.     Federal and Florida Statutes speak for themselves. To the extent inconsistent or

  otherwise allegations are asserted, then denied.

         15.     Federal and Florida Statutes speak for themselves. To the extent inconsistent or

  otherwise allegations are asserted, then denied.

         16.     Federal Statutes speak for themselves. To the extent inconsistent or otherwise

  allegations are asserted, then denied.
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 3 of 11



         17.     Federal and Florida Statutes speak for themselves. To the extent inconsistent or

  otherwise allegations are asserted, then denied.

         18.     Admitted for jurisdictional purposes only. Otherwise, denied.

         19.     Admitted for jurisdictional purposes only. Otherwise, denied.

         20.     Admitted for jurisdictional purposes only. Otherwise, denied.

         21.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 21 of the Complaint and, therefore, denies same.

         22.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 22 of the Complaint and, therefore, denies same.

         23.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 23 of the Complaint and, therefore, denies same.

         24.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 24 of the Complaint and, therefore, denies same.

         25.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 25 of the Complaint and, therefore, denies same.

         26.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 26 of the Complaint and, therefore, denies same.

         27.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 27 of the Complaint and, therefore, denies same.

         28.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 28 of the Complaint and, therefore, denies same.

         29.     Admitted.

         30.     Admitted
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 4 of 11



         31.     Admitted for jurisdictional purposes only. Otherwise, denied.

         32.     Admitted.

         33.     Admitted.

         34.     Admitted for jurisdictional purposes only. Otherwise, denied.

         35.     Denied.

         36.     Admitted to the extent that Plaintiffs were past due for homeowner’s association

  assessments, fines, and amounts for services rendered. Denied as to all other inference contained

  therein and Defendants demand strict proof thereof.

         37.     Denied.

         38.     Denied.

         39.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 39 of the Complaint and, therefore, denies same.

         40.     Admitted that Grady Legal, P.A. was retained by the Defendants, but denied as to

  all other inferences therein.

         41.     Denied.

         42.     Denied.

         43.     Denied.

         44.     Admitted.

         45.     Admitted.

         46.     Denied.

         47.     Denied.

         48.     Denied.

         49.     Denied.
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 5 of 11



         50.     Denied.

         51.     Denied.

         52.     Admitted.

         53.     Admitted.

         54.     Admitted.

         55.     Denied.

         56.     Denied as phrased.

         57.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 57 of the Complaint and, therefore, denies same.

         58.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 58 of the Complaint and, therefore, denies same.

         59.     Denied as phrased.

         60.     Admitted.

         61.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 61 of the Complaint and, therefore, denies same.

         62.     Denied.

         63.     Denied.

         64.     Denied as phrased.

         65.     Admitted.

         66.     Denied as phrased.

         67.     Denied as phrased.

         68.     Admitted.

         69.     Admitted.
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 6 of 11



         70.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 70 of the Complaint and, therefore, denies same.

         71.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 71 of the Complaint and, therefore, denies same.

         72.     Denied.

         73.     Denied.

         74.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 74 of the Complaint and, therefore, denies same.

         75.     Denied as phrased.

         76.     Admitted.

         77.     Denied, and Defendants demand strict proof thereof.

         78.     Denied.

         79.     Denied.

         80.     Denied.

         81.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 81 of the Complaint and, therefore, denies same.

         82.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 82 of the Complaint and, therefore, denies same.

         83.     Denied.

         84.     Denied.

         85.     Denied.

         86.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 86 of the Complaint and, therefore, denies same.
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 7 of 11



          87.     Denied, and Defendants demand strict proof thereof.

          88.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 88 of the Complaint and, therefore, denies same.

          89.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 89 of the Complaint and, therefore, denies same.

          90.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 90 of the Complaint and, therefore, denies same.

          91.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 91 of the Complaint and, therefore, denies same.

          92.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 92 of the Complaint and, therefore, denies same.

          93.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 93 of the Complaint and, therefore, denies same.

          94.     Denied as phrased.

          95.     Defendants lack knowledge or information sufficient to form a belief as to the truth

  of the allegations in ¶ 3 of the Complaint and, therefore, denies same. Defendants also demand

  strict proof thereof.

          96.     Denied.

          97.     Denied.

          98.     Denied.

          99.     Denied.

          100.    Denied.

          101.    Denied.
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 8 of 11



            102.   Denied.

            103.   Denied.

            104.   Denied.

            105.   Denied.

            106.   Denied.

            107.   Denied.

            108.   Denied, and Defendants demand strict proof thereof.

            109.   The Defendants take no position.

                              DENIAL OF ALL REMAINING ALLEGATIONS

            Any allegations that are not specifically responded to or otherwise admitted are hereby

  denied.

                                   DEMAND FOR TRIAL BY JURY

            THE Defendants, COURTYARD HOMES AT THE GROVE MAINTENANCE

  ASSOCIATION, INC. AND TROY’S PROPERTY MANAGEMENT GROUP, LLC, demand

  trial by jury of all issues so triable as a matter of right.

                                      AFFIRMATIVE DEFENSES

            DEFENDANTS, Courtyard Homes at the Grove Maintenance Association, Inc. and

  Troy’s Property Management Group, LLC assert the following affirmative defenses and

  expressly reserves the right to revise, amend, and/or supplement these affirmative defenses with

  leave of Court or agreement of counsel, as discovery continues or the facts warrant:



                                  FIRST AFFIRMATIVE DEFENSE
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 9 of 11



         Plaintiff’s claims are barred in whole or in part by the doctrines of estoppel and unclean

  hands because the claims are related to Plaintiffs’ own wrongdoing, i.e., the failure to submit

  required documentation and/or make payment on monies owed, and they have filed this suit in bad

  faith in the hopes of avoiding the obligation owed.

                                    SECOND AFFIRMATIVE DEFENSE

         Plaintiff’s Complaint, and each and every portion thereof, fails to set forth facts sufficient

  to constitute any viable cause of action against Defendants.

                                    THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred because the Plaintiff has not complied with all conditions

  precedent to bringing the suit.

                                    FOURTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part because the Complaint fails to state a

  plausible claim upon which relief can be granted because the factual allegations are incomplete

  and/or do not state a claim for relief under the Fair Debt Collection Practices Act (“FDCPA”) or

  the Florida Consumer Collections Practices Act (“FCCPA”) against Defendants.

                                     FIFTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part because Defendants complied with all

  statutory, regulatory, and common law requirements. Accordingly, Plaintiff’s claims are barred

  by Defendants’ compliance with all applicable federal, state and local laws and regulations.

                                    SIXTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred in whole or in part because, to the extent Defendants engaged

  in any conduct which may have violated any provision of the FDCPA or the FCCPA, such

  violation was unintentional, accidental, and as a result of a bona fide error which occurred
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 10 of 11



   notwithstanding the maintenance of procedures reasonably adopted to avoid such error and ensure

   Defendants’ compliance with all applicable statutory, regulatory, and common law requirements.

                                SEVENTH AFFIRMATIVE DEFENSE

          Defendants relied on the advice of counsel and/or other professionals in the draft of the

   collection letters at issue and such advice was given with fill knowledge of the relevant facts and,

   thus, Plaintiff’s claims are barred.

          WHEREFORE, Defendants, Courtyard Homes at the Grove Maintenance Association,

  Inc. and Troy’s Property Management Group, LLC respectfully requests that this Honorable Court

  order that Plaintiffs shall take nothing by this action and go hence without delay, and for such other

  relief as the Court deems just and necessary.

   SHENDELL & POLLOCK, P.L.
                                                  Attorneys for Courtyard Defendants
                                                  2700 North Military Trail - Suite 150
                                                  Boca Raton, Florida 33431
                                                  Phone: (561) 241-2323
                                                  Fax: (561) 241-2330

                                                  By: s/Diran V. Seropian
                                                     Gary R. Shendell, Esq.
                                                     Florida Bar No. 964440
                                                     Diran V. Seropian, Esq.
                                                     Florida Bar No.: 773476
                                                     gary@shendellpollock.com
                                                     diran@shendellpollock.com
                                                     britt@shendellpollock.com
                                                     grs@shendellpollock.com
Case 0:19-cv-62947-RKA Document 18 Entered on FLSD Docket 01/27/2020 Page 11 of 11



                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

   the Court using CM/ECF, this 27th day of January, 2020. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the below Service

   List in the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Electronic Filing.

                                                 By: s/Diran V. Seropian
                                                     Diran V. Seropian
                                                     Florida Bar No.: 773476


                                            SERVICE LIST

   Gregory Light, Esq.
   Light & Gonzalez, PLLC
   8751 W. Broward Blvd.
   Suite 209
   Plantation, FL 33324
   service@lightgonzalezlaw.com


   Jacqueline A. Grady, Esq.
   Grady Legal, PA
   1645 SE 3rd Ct.
   Suite 204
   Deerfield Beach, FL 33441
   jackie@gradylegal.com
